Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 1 of 56 PageID: 1




HERMAN JONES LLP
SERINA M. VASH
153 Central Avenue #131
Westfield, NJ 07090
svash@hermanjones.com
Telephone: (404) 504-6516
Facsimile: (404) 504-6501

[Additional Counsel on Signature Page]

Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  CHRISTOPHER LEAGRE, Derivatively on   )    Case No.
  Behalf of JOHNSON & JOHNSON,          )
                                        )
                        Plaintiff,      )    VERIFIED STOCKHOLDER
                                        )    DERIVATIVE COMPLAINT FOR
          v.                            )    BREACH OF FIDUCIARY DUTY AND
                                        )    UNJUST ENRICHMENT
  ALEX GORSKY, JENNIFER L. TAUBERT, )
  JOAQUIN DUATO, ANNE M. MULCAHY, )
  CHARLES PRINCE, WILLIAM D. PEREZ, )
  IAN E. L. DAVIS, RONALD A.            )
  WILLIAMS, A. EUGENE WASHINGTON, )
  MARK B. MCCLELLAN, D. SCOTT           )
  DAVIS, MARY C. BECKERLE, MARY S.      )
  COLEMAN, JAMES G. CULLEN, LEO F.      )
  MULLIN, MICHAEL M. E. JOHNS, and      )
  DAVID SATCHER,                        )
                                        )
                        Defendants,     )
                                        )
          -and-                         )
                                        )
  JOHNSON & JOHNSON, a New Jersey       )
  corporation,                          )
                                        )
                     Nominal Defendant. )    DEMAND FOR JURY TRIAL
                                        )
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 2 of 56 PageID: 2




        Plaintiff Christopher Leagre, located at 12851 Norfolk Circle, Carmel, Indiana, by his

attorneys, submits this Verified Stockholder Derivative Complaint for Breach of Fiduciary Duty

and Unjust Enrichment. Plaintiff alleges the following on information and belief, except as to the

allegations specifically pertaining to plaintiff which are based on personal knowledge. This

complaint is also based on the investigation of plaintiff's counsel, which included, among other

things, a review of public filings with the U.S. Securities and Exchange Commission ("SEC") and

a review of news reports, press releases, and other publicly available sources.

                         NATURE AND SUMMARY OF THE ACTION

        1.      This is a stockholder derivative action brought by plaintiff on behalf of nominal

defendant Johnson & Johnson ("J&J" or the "Company") against certain of its officers and

directors for breach of fiduciary duty, unjust enrichment, and violations of law. These wrongs

resulted in billions of dollars in damages to J&J's reputation, goodwill, and standing in the business

community. Moreover, these actions have exposed J&J to billions of dollars in potential liability

for violations of law.

        2.      J&J and its subsidiaries manufacture, sell, and distribute a range of medical devices

and pharmaceutical drugs, including opioids. Opioids are categorized as "Schedule II Controlled

Substances" due to their high potential for abuse and potential to cause severe psychological or

physiological dependence. Given these risks, generally accepted standards of medical practice

historically dictated that opioids be used only short-term, for instance, for acute pain, pain relating

to recovery from surgery, or cancer or palliative care. In those instances, the risk of addiction is

low or of little significance.




                                                 -1-
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 3 of 56 PageID: 3




       3.      Beginning in the mid-1990s, J&J and other opioid developers (collectively, the

"Opioid Manufacturers")1 set out to enlarge the narrow opioid patient profile by reversing the

traditional understanding of opioid use. To convince medical professionals to prescribe more

opioids to a broader range of patients, the Opioid Manufacturers executed massive and

unprecedented marketing campaigns that minimized the risks and exaggerated the benefits

associated with the long-term use of opioids to treat wide-ranging conditions, including chronic

noncancer pain. The Opioid Manufacturers: (i) deceptively promised long-term opioid use would

improve patients' function and quality of life; (ii) trivialized or obscured the serious risks and

adverse outcomes, including the risk of addiction, overdose, and death, associated with opioid use;

(iii) overstated the effectiveness of opioids compared with other treatments; and (iv)

mischaracterized the difficulty of withdrawal from opioids and the prevalence of withdrawal

symptoms. The Opioid Manufacturers also deceptively marketed opioids for indications and

benefits that were outside of the drugs' labels.

       4.      The Opioid Manufacturers' marketing and promotional efforts included, among

other things, disseminating favorable "educational" materials, advertising in print materials and

online, sponsoring continuing medical education courses, and hiring "key opinion leaders" to act

as consultants and serve as lecturers. These efforts were intended to increase the market for opioids

by influencing the prescribing behavior of physicians and convincing doctors to prescribe opioids

for chronic noncancer pain.

       5.      The Opioid Manufacturers' deceptive marketing schemes were overwhelmingly

successful, resulting in a dramatic shift in the medical and public consensus regarding the use of



1
 The "Opioid Manufacturers" refers to the following companies, collectively: J&J, Purdue,
Actavis, Endo, Cephalon, Mallinckrodt, KVK-Tech, and Amneal.


                                                   -2-
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 4 of 56 PageID: 4




opioids. Between 1999 and 2010, sales of prescription opioids in the U.S. quadrupled. In 2012,

health care providers wrote 259 million prescriptions for opioid painkillers—enough to medicate

every adult in America around the clock for one month. Opioids—once a niche drug—are now

the most prescribed class of drugs in the U.S.

       6.      The dramatic increase in opioid prescriptions to treat common chronic pain

conditions has been catastrophic, causing a substantial rise in opioid overdose deaths and opioid

addiction treatment admissions. Nationally, from 1999 through 2016, more than 350,000 people

in the U.S. died from an overdose involving opioids. Over 200,000 of those deaths involved

patients who were prescribed opioids to treat pain. In 2017, more than 70,000 people died of drug

overdoses, approximately two-thirds of those deaths were linked to opioids. According to the

Centers for Disease Control and Prevention (the "CDC"), opioids have created a "public health

epidemic."2

       7.      J&J played an integral role in fueling the opioid epidemic. The Company, through

its subsidiary, Janssen Pharmaceuticals, Inc. ("Janssen"), aggressively and deceptively marketed

the prescription opioids DURAGESIC®, NUCYNTA®, and NUCYNTA® ER for the long-term

treatment of chronic pain. While these highly addictive narcotics have a potential for abuse similar

to OxyContin and other Schedule II opioids, the Company marketed these products as "unlike

traditional opioids" and as having "non-opioid" properties. J&J boasted that NUCYNTA and

NUCYNTA ER were safer, milder, and less addictive than competitor products, like OxyContin.

       8.      The Company was well aware that these representations were false, deceptive, and

unsupported by scientific evidence. In fact, the Company's own scientific advisors warned J&J



2
 CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse (Apr. 29, 2014),
https://www.cdc.gov/washington/testimony/2014/t20140429.htm.


                                                 -3-
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 5 of 56 PageID: 5




that many of the marketing messages it used to promote opioids generally, as well as its own

products, were misleading and should not be disseminated.           The U.S. Food and Drug

Administration ("FDA") also warned J&J that its marketing messages about opioids were

misleading. In particular, in 2004, the FDA notified J&J that its marketing of DURAGESIC, a

transdermal patch made out of the active pharmaceutical ingredient ("API") fentanyl, was

deceptive and contained misleading and unsubstantiated claims about the effectiveness of the

product and its potential for abuse. Yet, the Company continued to disseminate misleading

messages about its products and opioids generally.

       9.     J&J further fueled the opioid epidemic by supplying other opioid manufacturers

with APIs to be used in opioid drugs. From the 1990s through at least 2016, J&J, through its

wholly owned subsidiaries Tasmanian Alkaloids Pty, Ltd. ("Tasmanian Alkaloids") and Noramco,

Inc. ("Noramco"), supplied opioid APIs, including oxycodone, hydrocodone, morphine, codeine,

and fentanyl, to other opioid manufacturers in the U.S. to be used in opioid drugs. By 2015, the

Company's "Noramco World Wide Narcotics Franchise," comprised of Noramco and Tasmanian

Alkaloids, was the number one supplier of narcotic APIs in the U.S. As a result, Janssen profited

from the growth of both unbranded and branded opioids and was driven to develop the market as

much as possible.

       10.    J&J's role in the opioid epidemic has subjected it to numerous lawsuits and

governmental investigations. Since 2014, J&J and Janssen have been named as defendants in more

than 2,500 lawsuits brought by various state and local governments related to their marketing of

opioids. Additionally, over 2,200 federal cases accusing J&J and others of unlawful marketing

practices have been coordinated in a federal multidistrict litigation ("MDL") pending in the U.S.




                                              -4-
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 6 of 56 PageID: 6




District Court for the Northern District of Ohio.3 The Company has also received subpoenas or

requests for information related to opioid marketing practices from a number of state attorneys

general. In September 2017, the Texas and Colorado Attorney General's Offices contacted J&J

on behalf of approximately thirty-eight states regarding a multistate Attorney General

investigation. In August 2019, the U.S. Attorney's Office for the Eastern District of New York

issued J&J a grand jury subpoena seeking documents related to the Company's antidiversion

policies and procedures and distribution of opioid medications. Most recently, in September 2019,

the Company received subpoenas from the New York State Department of Financial Services as

part of its inquiry into the effect of opioid prescriptions of New York health insurance premiums.

         11.    These lawsuits and investigations have exposed the Company to billions of dollars

in liability and already cost it hundreds of millions of dollars in settlements and adverse judgments.

Finding that J&J promulgated "false, misleading, and dangerous marketing campaigns" that

"caused exponentially increasing rates of addiction, overdose deaths," and babies born exposed to

opioids, in August 2019, an Oklahoma state judge ordered the Company to pay the state $465

million.4 On October 1, 2019, J&J announced that it had agreed to pay $20.4 million to resolve

similar lawsuits brought by two Ohio counties. In mid-October 2019, the Company reached an

agreement in principle with four state attorneys general, pursuant to which J&J would pay $4

billion over two or three years to resolve lawsuits over its contribution to the opioid-crisis.

         12.    On April 18, 2019, pursuant to New Jersey law, plaintiff sent a letter to the J&J

Board of Directors (the "Board") demanding that the Board investigate the foregoing facts and



3
    In re: National Prescription Opiate Litigation, MDL No. 2804 (N.D. Ohio).
4
 While Judge Thad Balkman originally ordered J&J to pay $572 million, in November 2019, he
announced there was an arithmetic error in the original order and reduced the judgment.


                                                 -5-
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 7 of 56 PageID: 7




claims arising from them, and commence litigation against the corporate fiduciaries responsible

for damaging J&J (the "Demand"). In response, J&J's counsel Sidley Austin LLP ("Sidley

Austin"), sent plaintiff's counsel a letter stating that Lowenstein Sandler LLP ("Lowenstein

Sandler") was investigating the "underlying matters regarding the Company's opioid products that

are addressed in [the Demand]." Although the Company's letter disclosed that Douglas Eakeley

from Lowenstein Sandler was leading the investigation, it did not state who at J&J Mr. Eakeley

was reporting to, nor whether the Board had established a committee to oversee the investigation.

The letter provided little more detail concerning the investigation, beyond that it was "underway

and is currently in the fact-gathering stage." Notably, the Company's letter did not delineate the

scope of the investigation, nor the anticipated duration of the investigation. Neither did the

Company's letter address whether the Board had secured tolling agreements from potential

defendants, as plaintiff had explicitly demanded in the Demand.

       13.     Plaintiff's counsel's subsequent correspondence with counsel at Sidley Austin

produced little more detail concerning the status of the investigation and the Board's involvement

in the investigation. Nearly eight months—far longer than the ninety days provided by statute—

have passed since plaintiff first made his Demand, yet the Board has not provided a substantive

response to the Demand.

       14.     Given the Board's lengthy and inexcusable delay, plaintiff brings this action to

timely address the wrongdoing discussed herein that harmed and continues to harm the Company.

                                 JURISDICTION AND VENUE

       15.     Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the parties

exists and the amount in controversy exceeds $75,000, exclusive of interests and costs.

       16.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District,


                                                -6-
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 8 of 56 PageID: 8




or is an individual who has sufficient minimum contacts with this District to render the exercise

of jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

        17.     Venue is proper in this Court in accordance with 28 U.S.C. §1391 because: (i) J&J

maintains its principal place of business in this District; (ii) one or more of the defendants either

resides in or maintains executive offices in this District; (iii) a substantial portion of the

transactions and wrongs complained of herein, including the defendants' primary participation in

the wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of fiduciary

duties owed to J&J, occurred in this District; and (iv) defendants have received substantial

compensation in this District by doing business here and engaging in numerous activities that had

an effect in this District.

                                          THE PARTIES

Plaintiff

        18.     Plaintiff Christopher Leagre was a stockholder of J&J at the time of the wrongdoing

complained of, has continuously been a stockholder since that time, and is a current J&J

stockholder. Plaintiff is a citizen of Indiana.

Nominal Defendant

        19.     Nominal defendant J&J is a New Jersey corporation with principal executive

offices located at One Johnson & Johnson Plaza, New Brunswick, New Jersey. Accordingly, J&J

is a citizen of New Jersey. J&J is a holding company with more than 260 operating subsidiaries.

Through its subsidiaries, the Company engages in the research and development, manufacture and

sale of products in the health care field. As of December 30, 2018, J&J had approximately 135,100

employees worldwide.




                                                  -7-
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 9 of 56 PageID: 9




Defendants

        20.      Defendant Alex Gorsky ("Gorsky") is J&J's Chairman of the Board and has been

since December 2012; and Chief Executive Officer, Chairman of the Executive Committee, and a

director and has been since April 2012. Defendant Gorsky was also J&J's Vice Chairman of the

Executive Committee from January 2011 to April 2012; a Member of the Executive Committee

from January 2009 to January 2011; Worldwide Chairman, Medical Devices and Diagnostics

Group from September 2009 to January 2011; Worldwide Chairman, Surgical Care Group from

January 2009 to September 2009; Company Group Chairman and Worldwide Franchise Chairman

for Ethicon, Inc., a subsidiary of the Company, from 2008 to January 2009; and held other various

positions of increasing responsibility at the Company and its subsidiaries from 1988 to 2004.

Defendant Gorsky knowingly, recklessly, or with gross negligence caused or allowed the

Company to engage in a false, deceptive, and misleading marketing campaign that opened the

floodgates of opioid use and abuse, and subjected the Company to billions of dollars in liability.

J&J paid defendant Gorsky the following compensation as an executive:
                                                    Non-Equity      Change in Pension Value
                                                  Incentive Plan   and Non-Qualified Deferred     All Other
 Year     Salary     Stock Awards Option Awards   Compensation       Compensation Earnings      Compensation         Total
 2018   $1,642,308    $10,319,463   $4,305,594      $3,570,497                  -                 $259,710     $20,097,572
 2017   $1,600,000    $12,354,361   $5,054,398      $3,598,382             $6,959,144             $236,279     $29,802,564
 2016   $1,600,000    $10,608,901   $4,118,398      $4,652,556             $5,663,771             $228,094     $26,871,720
 2015   $1,613,462    $10,693,427   $4,562,998      $4,009,536             $2,714,268             $202,175     $23,795,866
 2014   $1,500,000     $9,467,380   $4,168,139      $5,018,779             $4,606,142             $228,866     $24,989,306
 2013   $1,453,846     $5,988,975   $2,669,999      $4,867,361             $1,739,000             $191,779     $16,910,960
 2012   $1,087,188     $2,790,229   $1,482,631      $3,407,287             $2,050,000             $159,774     $10,977,109
 2011    $847,692       $673,222    $1,081,161      $2,836,003             $1,316,000             $82,782       $6,836,860


Defendant Gorsky is a citizen of Pennsylvania.

        21.      Defendant Jennifer L. Taubert ("Taubert") is J&J's Executive Vice President,

Worldwide Chairman, Pharmaceuticals and a Member of the Executive Committee and has been

since July 2018. Defendant Taubert was also J&J's Company Group Chairman, The Americas,

Pharmaceuticals from 2015 to July 2018; Company Group Chairman, North America



                                                         -8-
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 10 of 56 PageID: 10




Pharmaceuticals from 2012 to 2015; and has held other various positions of increasing

responsibility at the Company and its subsidiaries since joining the Company in 2005 as

Worldwide Vice President, Johnson & Johnson Pharmaceutical Services. Defendant Taubert

knowingly, recklessly, or with gross negligence caused or allowed the Company to engage in a

false, deceptive, and misleading marketing campaign that opened the floodgates of opioid use and

abuse, and subjected the Company to billions of dollars in liability. Defendant Taubert is a citizen

of New Jersey.

        22.         Defendant Joaquin Duato ("Duato") is J&J's Vice Chairman of the Executive

Committee and has been since July 2018. Defendant Duato was also J&J's Executive Vice

President, Worldwide Chairman, Pharmaceuticals and a Member of the Executive Committee from

April 2016 to July 2018; Worldwide Chairman, Pharmaceuticals from 2011 to April 2016;

Company Group Chairman, Pharmaceuticals from 2009 to 2011; and has held other various

positions of increasing responsibility at the Company and its subsidiaries since joining the

Company in 1989. Defendant Duato knowingly, recklessly, or with gross negligence caused or

allowed the Company to engage in a false, deceptive, and misleading marketing campaign that

opened the floodgates of opioid use and abuse, and subjected the Company to billions of dollars

in liability. J&J paid defendant Duato the following compensation as an executive:
                                                     Non-Equity      Change in Pension Value
                                                   Incentive Plan   and Non-Qualified Deferred     All Other
 Year     Salary      Stock Awards Option Awards   Compensation       Compensation Earnings      Compensation         Total
 2018    $934,046       $4,275,951   $1,892,999      $2,010,088              $79,000               $91,876       $9,283,960
 2017    $897,254      $11,483,016   $1,650,003      $1,928,262             $3,329,047             $71,726      $19,359,308
 2016    $875,000       $3,198,483   $1,260,002      $2,158,006             $2,535,760             $77,278      $10,104,529


Defendant Duato is a citizen of New Jersey.

        23.         Defendant Anne M. Mulcahy ("Mulcahy") is J&J's Lead Director and has been

since December 2012 and a director and has been since October 2009. Defendant Mulcahy is a

member of J&J's Audit Committee and has been since at least March 2013. Defendant Mulcahy


                                                          -9-
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 11 of 56 PageID: 11




knowingly or recklessly caused or allowed the Company to engage in a false, deceptive, and

misleading marketing campaign that opened the floodgates of opioid use and abuse, and subjected

the Company to billions of dollars in liability. J&J paid defendant Mulcahy the following

compensation as a director:

         Fiscal     Fees Earned or                          All Other
          Year       Paid in Cash       Stock Awards      Compensation           Total
         2018          $150,000           $184,940          $20,000            $354,940
         2017          $145,000           $174,893               -             $319,893
         2016          $140,000           $164,985          $20,000            $324,985
         2015          $140,000           $154,899          $20,000            $314,899
         2014          $140,000           $154,924          $20,000            $314,924
         2013          $140,000           $144,989               -             $284,989
         2012          $110,000           $144,913               -             $254,913
         2011          $122,500            $99,974               -             $222,474
         2010          $112,500            $99,942               -             $212,442
         2009           $19,355            $60,640               -              $79,995

Defendant Mulcahy is a citizen of Connecticut.

       24.     Defendant Charles Prince ("Prince") is a J&J director and has been since February

2006. Defendant Prince is the Chair of J&J's Regulatory Compliance Committee and has been

since at least March 2017. Defendant Prince knowingly or recklessly caused or allowed the

Company to engage in a false, deceptive, and misleading marketing campaign that opened the

floodgates of opioid use and abuse, and subjected the Company to billions of dollars in liability.

J&J paid defendant Prince the following compensation as a director:

         Fiscal     Fees Earned or                          All Other
          Year       Paid in Cash       Stock Awards      Compensation           Total
         2018          $135,000           $184,940          $20,000            $339,940
         2017          $130,000           $174,893          $20,000            $324,893
         2016          $130,000           $164,985          $20,000            $314,985
         2015          $130,000           $154,899          $20,000            $304,899
         2014          $130,000           $154,924               -             $284,924
         2013          $130,000           $144,989          $20,524            $295,513
         2012          $130,000           $144,913          $20,000            $294,913
         2011          $137,500            $99,974          $20,000            $257,474
         2010          $125,000            $99,942               -             $224,942
         2009          $120,000            $99,978               -             $219,978




                                              - 10 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 12 of 56 PageID: 12




Defendant Prince is a citizen of Florida.

       25.     Defendant William D. Perez ("Perez") is a J&J director and has been since June

2007. Defendant Perez is a member of J&J's Audit Committee and has been since at least March

2017, and was previously a member of the Public Policy Advisory Committee from at least March

2009 to at least March 2010. Defendant Perez knowingly or recklessly caused or allowed the

Company to engage in a false, deceptive, and misleading marketing campaign that opened the

floodgates of opioid use and abuse, and subjected the Company to billions of dollars in liability.

J&J paid defendant Perez the following compensation as a director:

         Fiscal      Fees Earned or                          All Other
          Year        Paid in Cash          Stock Awards   Compensation          Total
         2018           $135,000              $184,940       $20,000           $339,940
         2017           $130,000              $174,893       $20,000           $324,893
         2016           $130,000              $164,985       $20,000           $314,985
         2015           $130,000              $154,899       $20,000           $304,899
         2014           $130,000              $154,924            -            $284,924
         2013           $130,000              $144,989       $20,000           $294,989
         2012           $130,000              $144,913       $20,000           $294,913
         2011           $132,500               $99,974       $20,000           $252,474
         2010           $120,000               $99,942       $20,000           $239,942
         2009           $110,000               $99,978       $20,000           $229,978

Defendant Perez is a citizen of Florida.

       26.     Defendant Ian E. L. Davis ("I. Davis") is a J&J director and has been since July

2010. Defendant I. Davis is a member of J&J's Audit Committee and has been since at least March

2011, and a member of the Regulatory Compliance Committee and has been since at least March

2017. Defendant I. Davis was previously a member of J&J's Public Policy Advisory Committee

from at least March 2011 to at least March 2012, and a member of the Science, Technology &

Sustainability Committee from at least March 2013 to at least March 2016. Defendant I. Davis

knowingly or recklessly caused or allowed the Company to engage in a false, deceptive, and

misleading marketing campaign that opened the floodgates of opioid use and abuse, and subjected



                                                 - 11 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 13 of 56 PageID: 13




the Company to billions of dollars in liability. J&J paid defendant I. Davis the following

compensation as a director:

                   Fiscal     Fees Earned or
                    Year       Paid in Cash        Stock Awards       Total
                   2018          $115,000            $184,940       $299,940
                   2017          $110,000            $174,893       $284,893
                   2016          $110,000            $164,985       $274,985
                   2015          $110,000            $154,899       $264,899
                   2014          $110,000            $154,924       $264,924
                   2013          $110,000            $144,989       $254,989
                   2012          $110,000            $144,913       $254,913
                   2011          $120,000             $99,974       $219,974
                   2010           $55,000             $59,580       $114,580

Upon information and belief, defendant I. Davis is a citizen of the United Kingdom.

       27.     Defendant Ronald A. Williams ("Williams") is a J&J director and has been since

June 2011. Defendant Williams was previously the Chair of J&J's Regulatory Compliance

Committee in at least March 2016, a member of that committee from at least March 2013 to at

least March 2016, and a member of the Public Policy Advisory Committee in at least March 2012.

Defendant Williams knowingly or recklessly caused or allowed the Company to engage in a false,

deceptive, and misleading marketing campaign that opened the floodgates of opioid use and abuse,

and subjected the Company to billions of dollars in liability. J&J paid defendant Williams the

following compensation as a director:

         Fiscal     Fees Earned or                          All Other
          Year       Paid in Cash       Stock Awards      Compensation           Total
         2018          $130,000           $174,893          $20,000            $324,893
         2017          $130,000           $174,893          $20,000            $324,893
         2016          $130,000           $164,985          $20,000            $314,985
         2015          $125,003           $154,899          $20,000            $299,902
         2014          $110,000           $154,924          $20,000            $284,924
         2013          $110,000           $144,989               -             $254,989
         2012          $110,000           $144,913               -             $254,913
         2011           $60,000            $67,060               -             $127,060

Defendant Williams is a citizen of Florida.




                                               - 12 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 14 of 56 PageID: 14




       28.    Defendant A. Eugene Washington ("Washington") is a J&J director and has been

since November 2012. Defendant Washington is a member of J&J's Science, Technology &

Sustainability Committee and has been since at least March 2013, and was previously a member

of the Regulatory Compliance Committee from at least March 2013 to March 2014. Defendant

Washington knowingly or recklessly caused or allowed the Company to engage in a false,

deceptive, and misleading marketing campaign that opened the floodgates of opioid use and abuse,

and subjected the Company to billions of dollars in liability. J&J paid defendant Washington the

following compensation as a director:

         Fiscal     Fees Earned or                          All Other
          Year       Paid in Cash       Stock Awards      Compensation           Total
         2018          $115,000           $184,940          $20,000            $319,940
         2017          $110,000           $174,893               -             $284,893
         2016          $110,000           $164,985          $20,000            $294,985
         2015          $110,000           $154,899          $20,000            $284,899
         2014          $110,000           $154,924           $2,000            $266,924
         2013          $110,000           $144,989           $5,772            $260,761
         2012           $9,167                -                  -              $9,167

Defendant Washington is a citizen of North Carolina.

       29.    Defendant Mark B. McClellan ("McClellan") is a J&J director and has been since

October 2013. Defendant McClellan is a member of J&J's Regulatory Compliance Committee

and the Science, Technology & Sustainability Committee and has been since at least March 2014.

Defendant McClellan knowingly or recklessly caused or allowed the Company to engage in a false,

deceptive, and misleading marketing campaign that opened the floodgates of opioid use and abuse,

and subjected the Company to billions of dollars in liability. J&J paid defendant McClellan the

following compensation as a director:

                  Fiscal      Fees Earned or
                   Year        Paid in Cash        Stock Awards       Total
                  2018           $115,000            $184,940       $299,940
                  2017           $110,000            $174,893       $284,893
                  2016           $110,000            $164,985       $274,985



                                               - 13 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 15 of 56 PageID: 15




                   2015           $110,000              $154,899     $264,899
                   2014           $110,000              $154,924     $264,924
                   2013            $27,500                  -         $27,500

Defendant McClellan is a citizen of North Carolina.

       30.     Defendant D. Scott Davis ("S. Davis") is a J&J director and has been since June

2014. Defendant S. Davis is the Chair of J&J's Audit Committee and has been since at least March

2016, and a member of that committee and has been since at least March 2015. Defendant S.

Davis was previously a member of J&J's Regulatory Compliance Committee from at least March

2015 to at least March 2016. Defendant S. Davis knowingly or recklessly caused or allowed the

Company to engage in a false, deceptive, and misleading marketing campaign that opened the

floodgates of opioid use and abuse, and subjected the Company to billions of dollars in liability.

J&J paid defendant S. Davis the following compensation as a director:

                   Fiscal     Fees Earned or
                    Year       Paid in Cash        Stock Awards        Total
                   2018          $140,000            $184,940        $324,940
                   2017          $135,000            $174,893        $309,893
                   2016          $135,000            $164,985        $299,985
                   2015          $128,750            $154,899        $283,649
                   2014           $58,366                -            $58,366

Upon information and belief, defendant S. Davis is a citizen of Georgia.

       31.     Defendant Mary C. Beckerle ("Beckerle") is a J&J director and has been since June

2015. Defendant Beckerle is the Chair of J&J's Science, Technology & Sustainability Committee

and has been since at least March 2017, a member of that committee and has been since at least

March 2016, and a member of the Regulatory Compliance Committee and has been since at least

March 2017. Defendant Beckerle knowingly or recklessly caused or allowed the Company to

engage in a false, deceptive, and misleading marketing campaign that opened the floodgates of

opioid use and abuse, and subjected the Company to billions of dollars in liability. J&J paid

defendant Beckerle the following compensation as a director:


                                               - 14 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 16 of 56 PageID: 16




         Fiscal     Fees Earned or                         All Other
          Year       Paid in Cash       Stock Awards     Compensation          Total
         2018          $135,000           $184,940         $20,000           $339,940
         2017          $130,000           $174,893         $20,000           $324,893
         2016          $111,667           $164,985         $17,800           $294,452
         2015           $64,167               -                 -             $64,167

Defendant Beckerle is a citizen of Utah.

       32.    Defendant Mary S. Coleman ("Coleman") was a J&J director from September 2003

to April 2016. Defendant Coleman was a member of J&J's Audit Committee and the Science,

Technology & Sustainability Committee from at least March 2009 to at least March 2016.

Defendant Coleman knowingly or recklessly caused or allowed the Company to engage in a false,

deceptive, and misleading marketing campaign that opened the floodgates of opioid use and abuse,

and subjected the Company to billions of dollars in liability. J&J paid defendant Coleman the

following compensation as a director:

         Fiscal     Fees Earned or                         All Other
          Year       Paid in Cash       Stock Awards     Compensation          Total
         2016           $36,666           $164,985         $20,000           $221,651
         2015          $110,000           $154,899         $20,000           $284,899
         2014          $110,000           $154,924         $20,000           $284,924
         2013          $110,000           $144,989         $20,710           $275,699
         2012          $110,000           $144,913         $20,000           $274,913
         2011          $120,000            $99,974         $19,998           $239,972
         2010          $110,000            $99,942         $19,998           $229,940
         2009          $110,000            $99,978         $20,000           $229,978

Defendant Coleman is a citizen of Michigan.

       33.    Defendant James G. Cullen ("Cullen") was a J&J director from September 1995 to

April 2015. Defendant Cullen was the Chair of J&J's Audit Committee from at least March 2009

to at least March 2015. Defendant Cullen knowingly or recklessly caused or allowed the Company

to engage in a false, deceptive, and misleading marketing campaign that opened the floodgates of

opioid use and abuse, and subjected the Company to billions of dollars in liability. J&J paid

defendant Cullen the following compensation as a director:


                                              - 15 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 17 of 56 PageID: 17




         Fiscal      Fees Earned or                          All Other
          Year        Paid in Cash      Stock Awards       Compensation           Total
         2015            $45,000          $154,899                -             $199,899
         2014           $135,000          $154,924                -             $289,924
         2013           $135,000          $144,989           $20,000            $299,989
         2012           $165,000          $144,913                -             $309,913
         2011           $155,000           $99,974           $20,000            $274,974
         2010           $130,000           $99,942                -             $229,942
         2009           $130,000           $99,978                -             $229,978

Defendant Cullen is a citizen of New Jersey.

       34.     Defendant Leo F. Mullin ("Mullin") was a J&J director from July 1999 to April

2015. Defendant Mullin was a member of J&J's Audit Committee from at least March 2009 to

March 2015; the Chair of the Regulatory Compliance Committee from April 2012 to at least March

2015; and the Chair of the Public Policy Advisory Committee from at least March 2009 to April

2012. Defendant Mullin knowingly or recklessly caused or allowed the Company to engage in a

false, deceptive, and misleading marketing campaign that opened the floodgates of opioid use and

abuse, and subjected the Company to billions of dollars in liability. J&J paid defendant Mullin the

following compensation as a director:

         Fiscal      Fees Earned or                          All Other
          Year        Paid in Cash      Stock Awards       Compensation           Total
         2015            $43,333          $154,899           $20,000            $218,232
         2014           $130,000          $154,924                -             $284,924
         2013           $130,000          $144,989           $21,884            $296,873
         2012           $130,000          $144,913           $16,666            $291,579
         2011           $130,000           $99,974           $20,000            $249,974
         2010           $120,000           $99,942           $20,000            $239,942
         2009           $120,000           $99,978           $20,000            $239,978

Defendant Mullin is a citizen of Georgia.

       35.     Defendant Michael M. E. Johns ("Johns") was a J&J director from April 2005 to

April 2014. Defendant Johns was a member of J&J's Science, Technology & Sustainability

Committee from at least March 2009 to at least March 2014. Defendant Johns knowingly or

recklessly caused or allowed the Company to engage in a false, deceptive, and misleading


                                               - 16 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 18 of 56 PageID: 18




marketing campaign that opened the floodgates of opioid use and abuse, and subjected the

Company to billions of dollars in liability. J&J paid defendant Johns the following compensation

as a director:

          Fiscal      Fees Earned or                        All Other
           Year        Paid in Cash     Stock Awards      Compensation          Total
          2014            $36,667         $154,924          $20,000           $211,591
          2013           $110,000         $144,989          $10,000           $264,989
          2012           $110,000         $144,913          $20,000           $274,913
          2011           $122,500          $99,974          $10,000           $232,474
          2010           $112,500          $99,942          $10,000           $222,442
          2009           $110,000          $99,978          $20,000           $229,978

Defendant Johns is a citizen of Georgia.

        36.      Defendant David Satcher ("Satcher") was a J&J director from April 2002 to April

2013. Defendant Satcher was a member of J&J's Public Policy Advisory Committee from at least

March 2009 to April 2012; a member of the Regulatory Compliance Committee from April 2012

to at least March 2013; the Chair of the Science, Technology & Sustainability Committee from at

least March 2009 to March 2012, and a member of that committee until at least March 2013.

Defendant Satcher knowingly or recklessly caused or allowed the Company to engage in a false,

deceptive, and misleading marketing campaign that opened the floodgates of opioid use and abuse,

and subjected the Company to billions of dollars in liability. J&J paid defendant Satcher the

following compensation as a director:

          Fiscal      Fees Earned or                        All Other
           Year        Paid in Cash     Stock Awards      Compensation          Total
          2013            $36,667         $144,989          $22,247           $203,903
          2012           $130,000         $144,913          $10,000           $284,913
          2011           $130,000          $99,974          $20,000           $249,974
          2010           $120,000          $99,942          $20,000           $239,942
          2009           $120,000          $99,978          $20,000           $239,978

Defendant Satcher is a citizen of Georgia.




                                              - 17 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 19 of 56 PageID: 19




        37.     The defendants identified in ¶¶20-22 are referred to herein as the "Officer

Defendants." The defendants identified in ¶¶20, 23-36 are referred to herein as the "Director

Defendants." Collectively, the defendants identified in ¶¶20-36 are referred to herein as the

"Individual Defendants."

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

Fiduciary Duties

        38.     By reason of their positions as officers and directors of the Company, each of the

Individual Defendants owed and owe J&J and its stockholders fiduciary obligations of trust,

loyalty, good faith, and due care, and were and are required to use their utmost ability to control

and manage J&J in a fair, just, honest, and equitable manner. The Individual Defendants were and

are required to act in furtherance of the best interests of J&J and not in furtherance of their personal

interest or benefit.

        39.     To discharge their duties, the officers and directors of J&J were required to exercise

reasonable and prudent supervision over the management, policies, practices, and controls of the

financial affairs of the Company. By virtue of such duties, the officers and directors of J&J were

required to, among other things:

                (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in compliance with all applicable laws, rules, and regulations;

                (b)     ensure that the Company complied with its legal obligations and

requirements, and refrain from engaging in deceptive conduct;

                (c)     conduct the affairs of the Company in an efficient, business-like manner in

compliance with all applicable laws, rules, and regulations so as to make it possible to provide the

highest quality performance of its business, to avoid wasting the Company's assets, and to

maximize the value of the Company's stock; and


                                                 - 18 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 20 of 56 PageID: 20




                (d)     remain informed as to how J&J conducted its operations, and, upon receipt

of notice or information of imprudent or unsound conditions or practices, make reasonable inquiry

in connection therewith, and take steps to correct such conditions or practices and make such

disclosures as necessary to comply with applicable laws.

J&J's Principles of Corporate Governance and Code of Business Conduct Impose
Additional Responsibilities on the Defendants

         40.    The Individual Defendants, like all employees, directors, and officers of the

Company, were required to comply with J&J's Principles of Corporate Governance (the "Corporate

Governance Principles") and Code of Business Conduct (the "Code of Conduct"). The Individual

Defendants were also required to comply with the Company's Code of Business Conduct & Ethics

for Members of the Board of Directors and Executive Officers (the "D&O Code of Conduct").5

The Corporate Governance Principles state the following with respect to the responsibilities of the

Board:

         Responsibilities of the Board. All Directors are elected annually by the
         shareholders as their representatives in providing oversight of the operation of the
         Company. The Directors select, oversee and monitor the performance of the senior
         management team, which is charged with the day-to-day conduct of the Company's
         business. The fundamental responsibility of the Directors is to exercise their
         business judgment on matters of critical and long-term significance to the Company
         in furtherance of what they reasonably believe to be in the best interest of the
         Company, and therefore its shareholders.

         41.    In addition to the duties described above, the Company vouched to conduct its

business in accordance with applicable laws and regulations. To that effect, both the Code of

Conduct and the D&O Code of Conduct required the Company's officers and directors to comply

with all laws, rules, and regulations, and the D&O Code of Conduct further required the Individual



5
 The D&O Code of Conduct refers to the Code of Business Conduct & Ethics for Members of the
Board of Directors and Executive Officers updated March 7, 2016.


                                                - 19 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 21 of 56 PageID: 21




Defendants to "use all reasonable efforts to oversee compliance by employees, other Directors and

other Executive Officers with all applicable laws, rules and regulations." The Code of Conduct

provided the following with respect to legal and regulatory compliance:

       We aspire to bring the highest standards and level of integrity to each of these
       business activities by:

             Ø Complying with the laws, standards and regulations that apply to our
               products and processes (such as quality regulations and standards);

             Ø Upholding ethical, scientific and clinical standards and complying with all
               laws and regulations in all research and development activities worldwide;

             Ø Ensuring the safety of patients and volunteers who take part in clinical trials,
               protecting their confidentiality and complying with data protection laws;

             Ø Complying with the laws and regulations that cover gaining marketing
               authorization to sell our products and interacting with regulators and other
               government officials;

             Ø Adhering to the applicable manufacturing, packaging, distribution and
               export laws and regulations for our industry and in the countries where we
               do business;

             Ø Following all laws and regulations regarding the promotion, marketing
               and sales of our products, including ensuring that what we say is truthful,
               not misleading, and is consistent with regulatory approvals for our products;

             Ø Complying with all laws relating to product quality and safety, consistently
               monitoring the safety, quality and performance of our products and
               complying with all requirements for reporting adverse events and product
               quality complaints.

       42.      Thus, J&J's Principles of Corporate Governance and its Codes of Conduct made

clear that the Individual Defendants were tasked with taking all necessary and appropriate steps to

make sure that the Company, including its highest management, complied with all applicable

internal policies and fair business practices.

Breaches of Duties

       43.      The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as officers and directors of J&J, the absence of good


                                                 - 20 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 22 of 56 PageID: 22




faith on their part, and a reckless disregard for their duties to the Company that the Individual

Defendants were aware or reckless in not being aware posed a risk of serious injury to the

Company.

       44.     The Individual Defendants breached their duty of loyalty and good faith by

allowing defendants to cause, or by themselves causing, the Company to engage in deceptive

practices with respect to its marketing and promotion of opioids. These improper practices caused

J&J to incur substantial damage.

       45.     The Individual Defendants, because of their positions of control and authority as

officers and/or directors of J&J, were able to and did, directly or indirectly, exercise control over

the wrongful acts complained of herein. The Individual Defendants also failed to prevent the other

Individual Defendants from taking such illegal actions. As a result, and in addition to the damage

the Company has already incurred, J&J has expended, and will continue to expend, significant

sums of money.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       46.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their common plan or design. In addition to the

wrongful conduct herein alleged as giving rise to primary liability, the Individual Defendants

further aided and abetted and/or assisted each other in breaching their respective duties.

       47.     During all times relevant hereto, the Individual Defendants, collectively and

individually, initiated a course of conduct that was designed to and did: (i) deceive the public as

to the benefits of opioids and their associated risks; and (ii) enhance the Individual Defendants'

executive and directorial positions at J&J and the profits, power, and prestige that the Individual

Defendants enjoyed as a result of holding these positions. In furtherance of this plan, conspiracy,


                                               - 21 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 23 of 56 PageID: 23




and course of conduct, the Individual Defendants, collectively and individually, took the actions

set forth herein.

        48.     The Individual Defendants engaged in a conspiracy, common enterprise, and/or

common course of conduct. During this time, the Individual Defendants caused the Company to

disseminate misleading information about the benefits and risks associated with opioids.

        49.     The purpose and effect of the Individual Defendants' conspiracy, common

enterprise, and/or common course of conduct was, among other things, to disguise the Individual

Defendants' violations of law, breaches of fiduciary duty, and unjust enrichment; and to conceal

adverse information concerning the Company's operations and future business prospects.

        50.     Because the actions described herein occurred under the authority of the Board,

each of the Individual Defendants was a direct, necessary, and substantial participant in the

conspiracy, common enterprise, and/or common course of conduct complained of herein.

        51.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each Individual Defendant acted with

knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

wrongdoing, and was aware of his or her overall contribution to and furtherance of the wrongdoing.

                                  FACTUAL BACKGROUND

        52.     J&J and its subsidiaries manufacture, sell, and distribute a range of pharmaceutical

drugs, including opioids. Among other opioid products, the Company promotes, distributes, and

sells DURAGESIC, a transdermal patch made out of the API fentanyl, a synthetic opioid that is

100 times stronger than morphine and fifty times stronger than heroin.              Prior to 2009,

DURAGESIC accounted for at least $1 billion in annual sales. Until January 2015, the Company

also developed, marketed, and sold NUCYNTA and NUCYNTA ER—tablets made out of the


                                               - 22 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 24 of 56 PageID: 24




API, tapentadol. Together, NUCYNTA and NUCYNTA ER accounted for $172 million in sales

in 2014.

        53.     Opioids, including DURAGESIC, NUCYNTA, and NUCYNTA ER, are

categorized as "Schedule II Controlled Substances" due to their high potential for abuse and

potential to cause severe psychological and physiological dependence. Most patients receiving

more than a few weeks of opioid therapy will experience withdrawal symptoms if opioid use is

delayed or discontinued—including severe anxiety, nausea, headaches, tremors, delirium, and

pain—which are often prolonged. When using opioids continuously, patients grow tolerant to

their analgesic effects (i.e., to relief of pain) and require progressively higher doses which increases

the risks of withdrawal, addiction, and overdose.

        54.     Recognizing these dangers, historically the medical community prescribed opioids

only for short-term acute pain—where brief use limited the need for escalating doses and the risk

of addiction was minimal—and for terminal illnesses and end-of-life care. As a result, the market

for prescription opioids was sharply constrained. Not so today. Today, opioids are the most

prescribed class of drugs in the U.S.

        55.     The roots of the opioid epidemic date back to the mid-1990s when Purdue

developed the opioid OxyContin. In 1994, the same year Purdue sought approval from the FDA

to sell OxyContin, J&J, through its subsidiary, Tasmanian Alkaloids, established a research project

for the development of a high thebaine poppy to meet the anticipated demand for OxyContin. This

project resulted in the development of the "Norman" poppy, which coincided with the release of a




                                                 - 23 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 25 of 56 PageID: 25




slow release formulation of oxycodone in the U.S.6 J&J internally described the new poppy as "a

transformational technology." The Norman poppy enabled the growth of oxycodone.

         56.   At the time, oxycodone was perceived as less potent than morphine, largely because

it was most commonly prescribed as Percocet, a relatively weak oxycodone-acetaminophen

combination pill. Oxycodone was sometimes mistakenly called "oxycodeine," which contributed

to the perception of relatively lower potency, because codeine is weaker than morphine. Purdue

took advantage of these misconceptions, marketing OxyContin as lower risk than traditional

immediate release narcotics.7

         57.   Purdue sought to expand the market for OxyContin by changing prescribers'

perception of opioids to permit and encourage the use of opioids long-term for widespread chronic

conditions like back pain, migraines, and arthritis. As part of its strategy, in addition to promoting

its OxyContin product as lower-risk than traditional opioids, Purdue promoted opioids in general

as safe, effective, and appropriate for long-term use for routine pain conditions, and misrepresented

the risk of addiction for pain patients as modest, manageable, and outweighed by the benefits of

opioid use. Purdue spent tens of millions of dollars every year to support its promotional efforts.

Purdue was successful in creating a market for the use of opioids for a range of common aches and

pains.



6
 A.J. Fist, The Tasmanian Poppy Industry: A Case Study of the Application of Science and
Technology, Tasmanian Alkaloids Pty. Ltd., Westbury, Tasmania.
7
 Purdue acknowledged using this to its advantage when it later pled guilty to criminal charges of
"misbranding" in 2007, admitting that it was "well aware of the incorrect view held by many
physicians that oxycodone was weaker than morphine" and "did not want to do anything 'to make
physicians think that oxycodone was stronger or equal to morphine' or to 'take any steps ... that
would affect the unique position that OxyContin'" held among physicians. Christopher Glazek,
The Secretive Family Making Billions from the Opioid Crisis, Esquire (Oct. 16, 2017),
http://www.esquire.com/news-politics/a12775932/sackler-family-oxycontin/.


                                                - 24 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 26 of 56 PageID: 26




      THE COMPANY ENGAGED IN A DECEPTIVE MARKETING SCHEME TO
           UNLAWFULLY INCREASE ITS REVENUE FROM OPIOIDS

       58.     J&J and other opioid developers took advantage of the market created by Purdue's

aggressive promotion of OxyContin by bringing new opioids to market and expanding the use of

their existing opioid products. To develop the market, the Opioid Manufacturers engaged in

widespread deceptive marketing campaigns designed to convince healthcare providers both that

the risks of long-term opioid use were overblown and that the benefits, in reduced pain and

improved function and quality of life, were proven. The result has been catastrophic. The United

States is now awash in opioids. According to the CDC, the nation has been swept up in an opioid-

induced "public health epidemic."

       59.     As detailed below, J&J played a major role in causing the opioid epidemic. J&J

not only participated in this deceptive opioid promotion scheme, but through its subsidiaries

Noramco and Tasmanian Alkaloids, the Company also supplied opium-based ingredients to other

opioid manufacturers. Thus, J&J profited not only from sales of its own opioid products, but also

from the sale of its API to other manufacturers and was driven to develop the market as much as

possible.

The Opioid Manufacturers' Deceptive Opioid Promotion Scheme

       60.     The Opioid Manufacturers spent hundreds of millions of dollars on promotional

activities and materials, including advertising and websites that falsely denied or trivialized the

risk of addiction and overstated the benefits of opioids. In particular, the Opioid Manufacturers'

deceptive marketing included: (i) misrepresenting that opioids improve function; (ii) concealing

the link between long-term use of opioids and addiction; (iii) misrepresenting that addiction risk

can be managed; (iv) masking the signs of addiction by calling them "pseudoaddiction"; (v) falsely

claiming withdrawal is easily managed; (vi) misrepresenting or omitting the greater dangers from



                                              - 25 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 27 of 56 PageID: 27




higher doses of opioids; and (vii) minimizing the adverse effects of opioids and overstating the

risks of nonsteroidal anti-inflammatory drugs ("NSAIDs").

       61.     First, to convince medical professionals to prescribe more opioids to a broader

range of patients, the Opioid Manufacturers touted the purported benefits of long-term opioid use,

and claimed—without evidence—that long-term opioid use would help patients resume their lives

and jobs. These claims encouraged doctors to continue opioid therapy in the belief that failure to

improve pain, function, or quality of life could be overcome by increasing doses or prescribing

supplemental short-acting opioids to take on an as-needed basis for breakthrough pain.

       62.     The Opioid Manufacturers' claims that long-term use of opioids improves patient

function and quality of life are unsupported by clinical evidence. According to the CDC's

Guideline for Prescribing Opioids for Chronic Pain (the "CDC Guideline"), there is "insufficient

evidence to determine long-term benefits of opioid therapy for chronic pain." In fact, the CDC

has found that there is "[n]o evidence show[ing] a long-term benefit of opioids in pain and function

versus no opioids for chronic pain with outcomes examined at least 1 year later (with most placebo-

controlled randomized trials ≤ 6 weeks in duration)." The FDA, too, has recognized the lack of

evidence to support long-term opioid use. In 2013, the FDA stated that it was "not aware of

adequate and well-controlled studies of opioids use longer than 12 weeks."8

       63.     Not only is there no evidence of improvement in long-term functioning, but the

available evidence indicates that other treatments are more or equally effective and less harmful

than long-term opioid use. For instance, a 2006 study-of-studies found that "[f]or functional




8
 Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D.,
Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10,
2013).


                                               - 26 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 28 of 56 PageID: 28




outcomes ... other analgesics were significantly more effective than were opioids."9 Studies of the

use of opioids in chronic conditions for which they are now commonly prescribed corroborate this

conclusion.     These studies have consistently shown that patients using opioids long-term

experienced deteriorating function over time, as measured by ability to return to work, physical

activity, pain relief, rates of depression, and subjective quality-of-life measures. As one pain

specialist observed, "opioids may work acceptably well for a while, but over the long term,

function generally declines, as does general health, mental health, and social functioning. Over

time, even high doses of potent opioids often fail to control pain, and these patients are unable to

function normally."10

         64.    Second, the Opioid Manufacturers sought to convince prescribers and patients that

opioids are safe by misrepresenting the risk of addiction from chronic opioid therapy. The Opioid

Manufacturers brazenly maintained that the risk of addiction for patients who take opioids long-

term was low and omitted the risk of addiction and abuse from the list of adverse outcomes

associated with chronic opioid use, even though the frequency and magnitude of the risk compelled

disclosure. The Opioid Manufacturers also undermined evidence that opioids are addictive by

representing that the risk of addiction is limited to high-risk patients. There was no scientific

evidence to support those claims, and in fact, the available research contradicted them. A 2015




9
  Andrea D. Furlan, et al., Opioids for Chronic Noncancer Pain: a Meta-Analysis of Effectiveness
and Side Effects, 174(11) Can. Med. Ass'n J. 1589-94 (2006). This study revealed that efficacy
studies do not typically include data on opioid addiction, such that, if anything, the data overstate
effectiveness.
10
     Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall 2009).


                                               - 27 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 29 of 56 PageID: 29




literature survey found that while ranges of "problematic use" of opioids ranged from 1% to 81%,

abuse averaged between 21% and 29%, and addiction between 8% and 12%.11

       65.     In addition to making outright misrepresentations about the risk of opioid addiction

generally, the Opioid Manufacturers falsely represented that their respective opioid drugs were

safer, and less prone to abuse and addiction than other opioids. For instance, Actavis, Endo,

Janssen, and Purdue each promoted their drugs as having "steady-state" properties—meaning that

their drugs caused less of a rush or a feeling of euphoria, which can trigger abuse and addiction—

and therefore were less likely to be abused or cause addiction.

       66.     Third, to encourage physicians to prescribe more opioids, the Opioid

Manufacturers repeatedly promoted the concept of "pseudoaddiction." The Opioid Manufacturers

told prescribers that classic signs of addiction, such as asking for increasingly higher doses of

opioids or seeking early refills, actually reflected undertreated pain that should be addressed with

heavier doses of opioids. The Opioid Manufacturers' also promoted "pseudoaddiction" through

unbranded promotional materials funneled through third parties. Their unbranded marketing

campaigns frequently focused on heightening awareness of the undertreatment of pain and its

consequences. Their marketing materials repeatedly represented that purportedly overblown

worries about addiction cause pain to be under-treated and opioids to be overregulated and

underprescribed.

       67.     The Opioid Manufacturers' claims of "pseudoaddiction" were not substantiated by

scientific evidence. In fact, the CDC Guideline for prescribing opioids for chronic pain rejects the

concept of pseudoaddiction. To the contrary, the CDC Guideline explains that "[p]atients who do



11
   Kevin Vowels, et al., Rates of Opioid Misuse, Abuse, and Addiction in Chronic Pain: a
Systematic Review and Data Synthesis, 156 PAIN 569-76 (April 2015).


                                               - 28 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 30 of 56 PageID: 30




not experience clinically meaningful pain relief early in treatment ... are unlikely to experience

pain relief with longer-term use," and that physicians should "reassess[] pain and function within

1 month" in order to decide whether to "minimize risks of long-term opioid use by discontinuing

opioids" because the patient is "not receiving a clear benefit."

       68.     Fourth, the Opioid Manufacturers misrepresented that addiction risk can be

avoided or managed. The Opioid Manufacturers told prescribers that to the extent there is a risk

of opioid addiction, doctors can avoid or manage that risk by using screening tools and

questionnaires. The Opioid Manufacturers advised doctors that they could use these tools to

identify patients with higher addiction risks and closely monitor patients at greater risk of

addiction.

       69.     These claims were misleading for a number of reasons. There is no reliable

scientific evidence that high-risk or addicted patients can take opioids long-term without triggering

addiction, even with enhanced monitoring and precautions. Nor is there reliable scientific

evidence that patients without these red flags are necessarily free of addiction risk. And, there is

no reliable scientific evidence that screening works to accurately predict risk or reduce rates of

addiction. In fact, an Evidence Report by the Agency for Healthcare Research and Quality, which

"systematically review[ed] the current evidence on long-term opioid therapy for chronic pain"

identified "[n]o study" that had "evaluated the effectiveness of risk mitigation strategies, such as

use of risk assessment instruments, opioid management plans, patient education, urine drug

screening, prescription drug monitoring program data, monitoring instruments, more frequent




                                               - 29 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 31 of 56 PageID: 31




monitoring intervals, pill counts, or abuse-deterrent formulations on outcomes related to overdose,

addiction, abuse or misuse."12

       70.     The CDC Guideline confirms the falsity of the Opioid Manufacturers' claims about

the utility of patient screening and management strategies in managing addiction risk. The CDC

Guideline notes that there are no studies assessing the effectiveness of risk mitigation strategies—

such as screening tools or patient contracts—"for improving outcomes related to overdose,

addiction, abuse, or misuse." The CDC Guideline recognized that available risk screening tools

"show insufficient accuracy for classification of patients as at low or high risk for [opioid] abuse

or misuse" and counseled that doctors "should not overestimate the ability of these tools to rule

out risks from long-term opioid therapy."

       71.     Fifth, to encourage prescribers and patients to use chronic opioid therapy, the

Opioid Manufacturers misdescribed the difficulty of withdrawing from opioids and claimed opioid

withdrawal is simply managed. The Opioid Manufacturers routinely represented that while

patients may become "physically" dependent on opioids, this dependence can be addressed by

gradually tapering patients' doses to avoid the adverse effects of withdrawal. They failed to

disclose the extremely difficult and painful effects that patients can experience when they are

removed from opioids—effects that also make it less likely that patients will be able to stop using

the drugs.

       72.     In reality, withdrawal is prevalent in patients after more than a few weeks of

therapy, and common symptoms of withdrawal include: severe anxiety, nausea, vomiting,

headaches, agitation, insomnia, tremors, hallucinations, delirium, and pain. Some symptoms may



12
  The Effectiveness and Risks of Long-term Opioid Treatment of Chronic Pain, Agency for
Healthcare Res. & Quality (September 19, 2014).


                                               - 30 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 32 of 56 PageID: 32




persist for months, or even years, after a complete withdrawal from opioids, depending on how

long opioids were used. Withdrawal symptoms trigger a feedback loop that drives patients to seek

opioids, contributing to addiction.

       73.     Sixth, the Opioid Manufacturers falsely represented that opioid doses can be

increased without limit or greater risks.      The Opioid Manufacturers claimed patients and

prescribers could increase doses of opioids indefinitely without added risk, even when pain was

not decreasing or when doses had reached levels that were "frighteningly high," suggesting that

patients would eventually reach a stable, effective dose. The Opioid Manufacturers also omitted

warnings of increased adverse effects that occur at higher doses, and misleadingly suggested that

there was no greater risk to higher dose opioid therapy.

       74.     These claims are false and contrary to scientific evidence. Patients receiving high

doses of opioids (e.g., doses greater than 100 mg morphine equivalent dose ("MED") per day) as

part of long-term opioid therapy are three to nine times more likely to suffer overdose from opioid-

related causes than those on low doses. As compared to available alternative pain remedies,

scholars have suggested that tolerance to the respiratory depressive effects of opioids develops at

a slower rate than tolerance to analgesic effects. Accordingly, the practice of continuously

escalating doses to match pain tolerance can, in fact, lead to overdose even where opioids are taken

as recommended.

       75.     The FDA has itself acknowledged that available data suggests a relationship

between increased doses and the risk of adverse effects. Moreover, it is harder for patients to

terminate use of higher-dose opioids without severe withdrawal effects, which contributes to a

cycle of continued use, even when the drugs provide no pain relief and are causing harm—the

signs of addiction. The CDC Guideline likewise concludes that the "[b]enefits of high-dose




                                               - 31 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 33 of 56 PageID: 33




opioids for chronic pain are not established" while there is "an increased risk for serious harms

related to long-term opioid therapy that appears to be dose-dependent." Accordingly, the CDC

advises doctors to "avoid increasing dosage" above 90 mg MED per day.13

       76.     Seventh, the Opioid Manufacturers deceptively omitted or minimized adverse

effects of opioids and overstated the risks of alternative forms of pain treatment. Materials the

Opioid Manufacturers produced, sponsored, or controlled omitted known risks of chronic opioid

therapy and emphasized or exaggerated risks of competing products so that prescribers and patients

would be more likely to choose opioids and would favor opioids over other therapies such as over-

the-counter acetaminophen or NSAIDs. None of these claims were corroborated by scientific

evidence. In fact, several studies have shown that ibuprofen and acetaminophen taken together

are better than opioids at relieving pain such as dental pain, low back pain, and moderate acute

traumatic pain.14

       77.     The Opioid Manufacturers' promotional materials also routinely ignored other risks

associated with opioids, such as hyperalgesia, a known serious risk associated with chronic opioid

analgesic therapy, in which the patient becomes more sensitive to pain over time; hormonal

dysfunction; decline in immune function; mental clouding, confusion, and dizziness; increased

falls and fractures in the elderly; neonatal abstinence syndrome (when an infant exposed to opioids

prenatally withdraws from the drugs after birth); and potentially fatal interactions with alcohol or

benzodiazepines, which are used to treat post-traumatic stress disorder and anxiety (conditions that

often accompany chronic pain symptoms).


13
  Thomas R. Frieden and Debra Houry, Reducing the Risks of Relief—The CDC Opioid-
Prescribing Guideline, at 1503, NEJM (Apr. 21, 2016).
14
  Donald Teater, M.D., Evidence for the Efficacy of Pain Medication, National Safety Council
(October 2014).


                                               - 32 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 34 of 56 PageID: 34




       78.     The Opioid Manufacturers' misrepresentations made healthcare providers more

comfortable prescribing opioids to their patients and patients more comfortable starting chronic

opioid therapy.    These misrepresentations were especially insidious because the Opioid

Manufacturers aimed them at general practitioners and family doctors who lack the time and

expertise to closely manage higher-risk patients on opioids. Moreover, these misrepresentations

allowed doctors to believe opioid addiction was really "pseudoaddiction" and a sign patients

required more opioids.

       79.     The Opioid Manufacturers' false and misleading claims had the effect of shifting

the balance of opioids' risks and purported benefits. The CDC reports that the quantity of opioids

dispensed per capita tripled from 1999 to 2015. While opioid prescriptions exploded over the past

two decades, the use of NSAIDs has dramatically declined. A study of 7.8 million doctor visits

nationwide between 2000 and 2010 found that opioid prescriptions increased from 11.3% to 19.6%

of visits while NSAID and acetaminophen prescriptions fell from 38% to 29%, driven primarily

by the decline in NSAID prescribing.15

       80.     The dramatic increase in opioid prescriptions to treat common chronic pain

conditions caused a substantial rise in opioid overdose deaths and opioid addiction treatment

admissions. Nationally, from 1999 through 2016, more than 350,000 people in the U.S. died from

an overdose involving opioids. Over 200,000 of those deaths involved patients who were

prescribed opioids to treat pain. In 2017, more than 70,000 people died of drug overdoses,

approximately two-thirds of those deaths were linked to opioids. According to the CDC, opioids

have created a "public health epidemic."



15
 Matthew Daubresse, et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the
United States, 2000-2010, 51(10) Med. Care 870 (2013).


                                              - 33 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 35 of 56 PageID: 35




J&J's Role in the Opioid Promotion Scheme

       81.     While the Opioid Manufacturer's deceptive marketing scheme caused devastating

damage throughout the U.S., J&J profited handsomely from this unlawful scheme. Through its

former subsidiaries, Tasmanian Alkaloids and Noramco, the Company supplied opium-based

ingredients to a number of manufacturers for a range of drugs. Noramco and Tasmanian Alkaloids

were the primary suppliers of the APIs for several opioid manufacturers. Eighty percent of

Noramco's sales were with all seven of the top U.S. generic pharmaceutical manufacturers.

Noramco and Tasmanian Alkaloids supplied opium-based ingredients—including Oxycodone, the

API used in OxyContin, Percocet, and Roxicodone; Hydrocodone, the API used in Vicodin and

Lortab; and Morphine, the API used in MS Contin and Embeda—to Teva, Endo, Purdue, Rhodes,

Mallinckrodt, Actavis, Amneal, and KVK-Tech, among other manufacturers. Because Noramco

and Tasmanian Alkaloids were the primary suppliers of the APIs for these opioid manufacturers,

Janssen and J&J profited from the growth of both unbranded and branded opioids and was driven

to develop the market as much as possible.

       82.     In 1997, after seeing the success that Purdue had in marketing OxyContin for

chronic noncancer pain, J&J, through Janssen, relaunched its fentanyl-based DURAGESIC patch

for the chronic noncancer market as well. J&J spent millions of dollars to promote DURAGESIC

and its other branded opioids, NUCYNTA and NUCYNTA ER, and destigmatize and normalize

the long-term use of opioids for chronic nonmalignant pain. Using multipronged marketing

strategies that targeted physicians, other prescribers, and the general public through websites, print

advertisements, and educational materials and events, the Company promoted both its own

products and opioids in general as safe, effective, and appropriate for the long-term treatment of

routine pain conditions. To create the appearance of objectivity, J&J obscured its involvement in

certain of its marketing activities by collaborating with and funding various "front groups," which


                                                - 34 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 36 of 56 PageID: 36




wrote and disseminated favorable education materials and opioid treatment guidelines supporting

opioid therapy for chronic pain.

       83.        A key component of the Company's marketing campaign was its sales

representatives. The Company, through Janssen, aggressively targeted physicians and other high-

volume prescribers by having its sales representatives visit these medical professionals to deliver

favorable sales messages and educational materials supporting opioid therapy for chronic pain.

J&J sales representatives falsely told prescribers that opioids would increase patients' ability to

function and improve their quality of life by helping them become more physically active and

return to work.

       84.        These sales representatives also falsely portrayed the Company's products as safer

than other opioids. In particular, J&J sales representatives told prescribers that NUCYNTA and

NUCYNTA ER were "unlike traditional opioids" and had "non-opioid" properties, implying that

the risks of addiction and other adverse outcomes associated with opioids were not applicable to

NUCYNTA and NUCYNTA ER. In truth, however, as set out in NUCYNTA's FDA mandated

label, NUCYNTA "contains tapentadol, an opioid agonist and Schedule II substance with abuse

liability similar to other opioid agonists, legal or illicit." In addition, J&J sales representatives

assured prescribers that NUCYNTA's unique properties eliminated the risk of addiction associated

with the drug. In particular, the Company's sales representatives told prescribers that J&J's drugs

were "steady state," implying that they did not produce a rush or euphoric effect, and therefore

were less addictive and less likely to be abused.

       85.        The Company trained its sales representatives to perpetuate these falsehoods. A

June 2009 NUCYNTA Training module warned Janssen's sales force that physicians are reluctant

to prescribe controlled substances like NUCYNTA, but falsely assured this reluctance is




                                                - 35 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 37 of 56 PageID: 37




unfounded because "the risks ... are much smaller than commonly believed." The Company also

trained its sales representatives to downplay the risk and impact of addiction by falsely

representing that withdrawal from opioids was not an issue. A Janssen PowerPoint presentation

used for training its sales representatives titled "Selling Nucynta ER" indicates that the "low

incidence of withdrawal symptoms" is a "core message" for its sales force. This false message

was repeated in numerous Janssen training materials between 2009 and 2011.16

       86.     The Company, through Janssen, also published misleading content online

promoting the use of opioids generally. For example, Janssen's website for DURAGESIC included

a section addressing "Your Right to Pain Relief" and a hypothetical patient's fear that "I'm afraid

I'll become a drug addict." The website's response: "[a]ddiction is relatively rare when patients

take opioids appropriately." Janssen also published a patient guide titled "Patient Booklet Answers

to Your Questions – Duragesic," which reiterated that "[a]ddiction is relatively rare when patients

take opioids appropriately."

       87.     The unbranded J&J website, PrescribeResponsibly.com, contained similar

misrepresentations about opioids. This website stated that concerns about opioid addiction were

"overestimated" and that "true addiction occurs only in a small percentage of patients." The


16
   The studies supporting this claim did not describe withdrawal symptoms in patients taking
NUCYNTA ER beyond ninety days or at high doses and would therefore not be representative of
withdrawal symptoms in the chronic pain population. Patients on opioid therapy long-term and at
high doses will have a harder time discontinuing the drugs and are more likely to experience
withdrawal symptoms. In addition, in claiming a low rate of withdrawal symptoms, Janssen relied
upon a study that only began tracking withdrawal symptoms in patients two to four days after
discontinuing opioid use, when Janssen knew or should have known that these symptoms peak
earlier than that for most patients. Relying on data after that initial window painted a misleading
picture of the likelihood and severity of withdrawal associated with chronic opioid therapy.
Janssen also knew or should have known that the patients involved in the study were not on the
drug long enough to develop rates of withdrawal symptoms comparable to rates of withdrawal
suffered by patients who use opioids for chronic pain—the use for which Janssen promoted
NUCYNTA ER.


                                              - 36 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 38 of 56 PageID: 38




website also promoted the Company's messaging that the solution to "pseudoaddiction" was to

prescribe more opioids.

       88.       To avoid regulatory constraints and give its efforts an appearance of independence

and objectivity, J&J obscured its involvement in certain of its marketing activities by collaborating

with patient advocacy organizations, such as the American Pain Foundation ("APF"), American

Academy of Pain Medicine ("AAPM"), and American Society for Pain Management Nursing

("ASPMN"), to release misleading information about opioids. J&J provided funding to these

groups and exercised significant influence over the educational programs and written materials

they disseminated.

       89.       For instance, through Janssen, the Company sponsored and worked with the AAPM

and the American Geriatrics Society ("AGS") to create a patient education guide titled "Finding

Relief: Pain Management for Older Adults (2009)." The guide is rife with deceptive content about

opioids. Among other misrepresentations, the guide claimed that long-term opioid use improves

functioning. Using a myth/fact structure, the guide stated as "a fact" that "opioids may make it

easier for people to live normally." The guide listed expected functional improvements from

opioid use, including sleeping through the night, returning to work, recreation, sex, walking, and

climbing stairs and stated that "[u]sed properly, opioid medications can make it possible for people

with chronic pain to 'return to normal.'"

       90.       The guide also downplayed the addictive nature of opioids and suggested that as

long as a prescription is given, opioid abuse was not an issue. Using the same fact/myth structure,

the guide described the claim that opioids are addictive as a "myth," and asserted as "fact" that

"[m]any studies show that opioids are rarely addictive when used properly for the management of

chronic pain."




                                               - 37 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 39 of 56 PageID: 39




       91.     Additionally, the guide misrepresented that increased doses of opioids posed no

significant additional risks, listing dose limitations as "disadvantages" of other pain medicines but

omitting any discussion of risks of increased doses from opioids. The guide falsely claimed that

it is a "myth" that "opioid doses have to get bigger over time."

       92.     In conjunction with the APF, AAPM, and ASPMN, Janssen also sponsored,

developed, and approved misleading content about opioids on the website "Let's Talk Pain."

Featuring an interview claiming that opioids allowed a patient to "continue to function," this

website misrepresented that the use of opioids for the treatment of chronic pain would lead patients

to regain functionality. The website also downplayed the risk of addiction from opioids, stating

that "the stigma of drug addiction and abuse" associated with the use of opioids stemmed from a

"lack of understanding about addiction."       Let's Talk Pain also perpetuated the concept of

pseudoaddiction, associating patient behaviors such as "drug seeking," "clock watching," and

"even illicit drug use or deception" with undertreated pain which could be resolved with "effective

pain management."

       93.     J&J also engaged in other promotional projects with and through APF. For

example, J&J provided grants to APF to distribute the publication Exit Wounds to veterans. Exit

Wounds deceptively portrayed the risks, benefits, and superiority of opioids for the treatment of

chronic pain. The publication taught that opioid medications "increase your level of functioning"

and omitted warnings of the risk of interactions between opioids and benzodiazepines,17 which

would increase fatality risk.




17
   Benzodiazepines are frequently prescribed to veterans diagnosed with post-traumatic stress
disorder.


                                               - 38 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 40 of 56 PageID: 40




       94.     The Company also used medical education events, including speakers bureau

sessions and continuing medical education ("CME") opportunities as promotional endeavors to

increase the market for opioids through misleading messaging. For instance, J&J created and

funded the National Pain Education Council ("NPEC"), whose purpose was to provide CME

related to pain and opioids to primary care physicians, pain specialists, oncologists, residents,

nurses, and pharmacists. In the Company's 2003 Business Plan Summary for DURAGESIC, J&J

described NPEC as serving "to benefit not only DURAGESIC but also all future Janssen pain

products." CME materials for the Company's NPEC program disseminated false and misleading

statements regarding opioids and pain management.

       95.     J&J, through Janssen, also contracted with AGS to produce a CME promoting the

2009 guidelines for the "Pharmacological Management of Persistent Pain in Older Persons." These

guidelines falsely claimed that "the risks [of addiction] are exceedingly low in older patients with

no current or past history of substance abuse." The study supporting this assertion does not analyze

addiction rates by age and addiction remains a significant risk for elderly patients. Janssen was

aware of the AGS guidelines' content when it agreed to provide this funding, and AGS drafted the

guidelines with the expectation it would seek drug company funding to promote them after their

completion.

       96.     The Company was repeatedly notified that its opioid marketing, in its multitude of

forms, was false, deceptive, and misleading. In 1998, the FDA found three different convention

posters J&J used to promote DURAGESIC to contain marketing messages that were "false and

misleading" for numerous reasons, including using misleading comparative efficacy claims

without substantial evidence, taking data out of context to deliver misleadingly incomplete




                                               - 39 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 41 of 56 PageID: 41




impressions, promoting unapproved uses, emphasizing the "chronic pain" indications without the

limitations and restrictions, and deceptively minimizing risks and safety issues.

       97.     In 2001, J&J's own hired scientific advisory board advised the Company that many

of the primary marketing messages it used to promote opioids generally, and DURAGESIC

specifically, were misleading and should not be disseminated. In particular, the Company's

scientific advisory board advised J&J not to market opioids, including fentanyl-based

DURAGESIC, using messages related to abuse or with claims about supposedly low abuse

potential. The scientific advisory board noted that no data existed that could support these claims,

that the data the Company pointed to (Drug Abuse Warning Network ("DAWN") data) was

incapable of supporting these claims, that aggressively marketing OxyContin on this same basis

was what had gotten Purdue "in trouble," that minimizing the risk of abuse of DURAGESIC was

"dangerous" due to its lethal nature, and that an increase of DURAGESIC sales would cause an

increase in abuse of the drug. The scientific advisory board warned the Company: "Do not include

the abuse message. Do not sell opioids on the abuse issue."

       98.     Substantiating the advice of J&J's scientific advisors, in 2004, the FDA sent the

Company a letter warning that a professional file card that J&J used to promote DURAGESIC

contained "false or misleading claims about the abuse potential and other risks of [Duragesic], and

include[d] unsubstantiated effectiveness claims for Duragesic."         The FDA found that the

DURAGESIC file card misbranded the drug by "suggesting that Duragesic has a lower potential

for abuse compared to other opioid products," and "the file card could encourage the unsafe use of

the drug, potentially resulting in serious or life-threatening hypoventilation." The FDA noted that

J&J's suggestion that DURAGESIC was "less abused than other opioid drugs" was "false or

misleading" because: (i) the FDA was "not aware of substantial evidence or substantial clinical




                                               - 40 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 42 of 56 PageID: 42




experience to support this comparative claim"; and (ii) "DAWN is not a clinical database" and

"DAWN data cannot provide the basis for a valid comparison" among opioid products. The FDA

concluded that the Company's DURAGESIC file card made "false or misleading safety claims and

unsubstantiated effectiveness claims for Duragesic" and "thus misbrand[ed] Duragesic in violation

of the Act (21 U.S.C. § 352(a))." The FDA advised J&J to "immediately cease the dissemination

of promotional materials for Duragesic the same as or similar to those described" in the 2004 letter.

The FDA further cautioned that the "violations discussed" in the letter did not "necessarily

constitute an exhaustive list" and warned that it was J&J's responsibility to "ensure that [its]

promotional materials for Duragesic comply with each applicable requirement of the Act and FDA

implementing regulations."

       99.     On July 15, 2005, the FDA issued a public health advisory warning doctors of

deaths resulting from the use of DURAGESIC and its generic competitor, manufactured by Mylan

N.V. The advisory noted that the FDA had been "'examining the circumstances of product use to

determine if the reported adverse events may be related to inappropriate use of the patch'" and

noted the possibility "that patients and physicians might be unaware of the risks" of using the

fentanyl transdermal patch, which is a potent opioid analgesic approved only for chronic pain in

opioid-tolerant patients that could not be treated by other drugs. Despite these warnings, J&J's

deceptive marketing and sales of opioids continued.

  J&J'S UNLAWFUL CONDUCT HAS SUBJECTED IT TO NUMEROUS LAWSUITS
                AND GOVERNMENTAL INVESTIGATIONS

       100.    The Company's deceptive marketing and promotion of opioids has subject J&J to

numerous lawsuits and regulatory investigations. Since 2014, J&J and Janssen have been named

as defendants in more than 2,500 lawsuits brought by various state and local governments related




                                               - 41 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 43 of 56 PageID: 43




to the marketing of opioids. Additionally, over 2,200 federal cases have been coordinated in a

MDL pending in the U.S. District Court for the Northern District of Ohio.

       101.    The Company and Janssen have also received subpoenas or requests for

information related to its opioid marketing practices from at least thirteen state attorneys general.

In September 2017, attorneys general from a coalition of states who are investigating the

distribution of prescription opioid pain medication sent the Company requests for documents and

information. J&J and Janssen also received requests for information from the ranking minority

member of the United States Senate Committee on Homeland Security and Governmental Affairs

regarding the sales, marketing, and educational strategies related to the promotion of opioid use.

       102.    On June 18, 2018, a New York state court rejected motions to dismiss brought by

J&J and other defendants, finding sufficient factual allegations to support causes of action for

violations of New York's consumer fraud and false advertising laws, as well as public nuisance,

negligence, fraud and other claims. In doing so, the New York court stated:

       The plaintiffs allege the manufacturer defendants employed assiduously crafted,
       multi-pronged marketing strategies that targeted the general public through
       websites, print advertisements, and educational materials and publications as part
       of their respective campaigns to change the perception of the risks associated with
       prescription opioids and to de-stigmatize and normalize the long-term use of
       opioids for chronic nonmalignant pain. According to the complaint, to perpetuate
       an increase in the amount and dosage of opioid prescriptions written for patients,
       and to optimize the market share for their respective products, the manufacturer
       defendants also aggressively targeted physicians and other prescribers, essential
       conduits in the sale of prescription opioids to the public, by having their sales
       representatives "detail" prescribers in face-to-face meetings, by inviting prescribers
       to attend informational programs, by hiring "product loyalists" to serve as paid
       speakers for such programs, and by using data mining to track opioid prescriptions
       and reward prolific prescribers of their products. Other alleged marketing strategies
       designed to affect physicians' prescribing practices included advertising in print
       journals and online, sponsoring continuing medical education courses, and hiring
       so-called "key opinion leaders" (KOLs) to act as consultants and serve as lecturers.




                                               - 42 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 44 of 56 PageID: 44




       103.     Judge Jerry Garguilo also noted that the plaintiffs alleged that J&J and the other

manufacturing defendants funded fake front groups and spread other false information for the

purpose of increasing sales of opioids, stating:

       The plaintiffs further allege that the manufacturer defendants' marketing campaigns
       included funding so-called "front groups," such as the American Pain Foundation
       and the American Academy of Pain Medicine, which wrote and disseminated
       favorable educational materials, published "scientific literature" without scientific
       bases, and created opioid treatment guidelines supporting opioid therapy for
       chronic pain. According to the complaint, in addition to providing those groups
       with substantial funding, the manufacturer defendants exercised significant
       influence over the educational programs and written materials, such as journal
       articles and treatment guidelines, regarding opioids presented by front groups and
       KOLs. Moreover, the plaintiffs allege that the manufacturer defendants sponsored
       websites created by front groups and accessible by the public that promoted
       prescription opioids as a means for improving patients' normal daily functions and
       quality of life.

       104.     On these allegations, the New York state court held that the plaintiffs "sufficiently

allege[d] materially deceptive acts and practices by the manufacturer defendants that undermined

consumers' ability to assess the benefits and dangers of prescription opioids and to make informed

decisions as to the efficacy and safety of opioid therapy for chronic pain."

       105.     In November 2018, the New Jersey Attorney General filed a complaint against the

Company in New Jersey state court accusing it of excessively distributing opioids in that state and

of pushing opiates with marketing schemes premised on misleading statements about their risks

and benefits.    According to the complaint, Janssen deceptively marketed NUCYNTA pain

relievers as safer and milder than other prescription opioids by claiming that NUCYNTA products

were "unlike traditional opioids" and possessed "non-opioid" properties. The complaint alleges

that "[t]his doublespeak ... masked the reality that Nucynta and Nucynta ER are not milder and are

not less addictive" than other opioids categorized under Schedule II of the Controlled Substances

Act.




                                               - 43 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 45 of 56 PageID: 45




       106.    On April 2, 2019, the Honorable Declan P. Mansfield denied the Company's motion

to dismiss another lawsuit, filed in Florida state court, accusing J&J and others of misleading

doctors into overprescribing opioids. In that lawsuit, Florida Attorney General Ashley Moody

alleged that J&J conspired with other opioid distributors to sell and ship "ever-increasing

quantities" of opioids into Florida, while using misleading marketing to convince doctors and their

patients that opioids could be safely prescribed for chronic pain. According to the complaint, the

companies knew or should have known there was no legitimate scientific basis for their claims to

doctors and patients, yet they continued deceptively marketing and selling the drugs.

       107.    On August 26, 2019, the Honorable Thad Balkman ordered J&J to pay the state of

Oklahoma $465 million after finding that J&J had intentionally downplayed the dangers and

oversold the benefits of opioids. Judge Balkman found that J&J promulgated "false, misleading,

and dangerous marketing campaigns" that "caused exponentially increasing rates of addiction,

overdose deaths" and babies born exposed to opioids. On these findings, Judge Balkman ruled

that J&J perpetuated a "public nuisance," substantially contributing to an ongoing public health

crisis that could take decades to abate. In his order, Judge Balkman detailed J&J's deceptive

conduct, stating that "[t]he greater weight of the evidence shows that Defendants did, in fact,

engage in such false and misleading marketing" and specifically that:

       Among other things, they sent sales representatives into Oklahoma doctors' offices
       to deliver misleading messages, they disseminated misleading pamphlets, coupons,
       and other printed materials for patients and doctors, and they misleadingly
       advertised their drugs over the internet-all of which occurred here in Oklahoma.
       But Defendants also pervasively promoted the use of opioids generally. This
       "unbranded" marketing included things like print materials that misleadingly touted
       the safety and efficacy of opioids as a class of pain medication, as well as online
       materials that promoted opioids generally. Defendants used and viewed medical
       education events (including Speakers Bureau sessions and CME opportunities) as
       promotional endeavors that Defendants leveraged to increase the market for opioids
       through misleading messaging.

                                            *     *      *


                                                - 44 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 46 of 56 PageID: 46




       According to Defendants' own internal training documents, Defendants concede
       that "False and Misleading" promotion includes at least the following types of
       conduct: Broadening of product indication; Data taken out of context;
       Minimization of safety issues; Omission of material information; Comparative
       efficacy or safety claims without substantial evidence; and Overstatements of
       efficacy or safety. … The greater weight of the evidence demonstrated that
       Defendants engaged in promotional activities that violated each one of these rules.

       108.    On September 4, 2019, the Honorable Dan Aaron Polster denied J&J and Janssen's

motion for summary judgment in the MDL, finding that plaintiffs had alleged facts sufficient to

support a RICO (Racketeer Influenced and Corrupt Organizations Act) claim against J&J and

Janssen for participating in a criminal enterprise to pay kickbacks to doctors and disseminate false

and misleading statements to promote opioid prescriptions and sales.           Judge Polster found

"Plaintiffs presented evidence sufficient to support a finding that each Manufacturer, including

Janssen, engaged in misleading marketing activities that resulted in a substantial increase in the

supply of prescription opioids and proximately caused harm to Plaintiffs." In doing so, Judge

Polster noted that (i) "Plaintiffs point to evidence that suggests … Janssen contributed substantial

sums of money to third parties who published misleading statements about prescription opioid

use"; (ii) "Plaintiffs present evidence that, as part of its unbranded marketing efforts, Janssen

funded third-party speech. Construing this evidence in the light most favorable to Plaintiffs, a jury

could reasonably conclude these third-party statements constituted commercial speech that

contained false and misleading statements regarding the risks and benefits of prescription opioid

use, and that Janssen supported that speech for its own commercial benefit"; and (iii) "[E]ach

Manufacturer, including Janssen, failed to maintain effective controls against diversion [of opioids

to the black market]."

       109.    In mid-October 2019, media outlets reported that the Company had reached an

agreement in principle with four attorneys general pursuant to which it would pay approximately

$4 billion to settle the lawsuits in the U.S. accusing J&J of fueling the opioid epidemic.


                                               - 45 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 47 of 56 PageID: 47




       110.    On October 28, 2019, the Company reported that it had received in August a grand

jury subpoena from the U.S. Attorney's Office for the Eastern District of New York related to its

opioid medication policies. According to J&J's Quarterly Report on Form 10-Q filed with the SEC

that day, the investigation relates to monitoring and reporting programs by manufacturers and

distributors of opioids under the Controlled Substances Act.

                                      DAMAGES TO J&J

       111.    The Individual Defendants' participation in the wrongdoing detailed above and

failure to remedy the Company's improper business practices has exposed J&J to billions of dollars

in liability for individual and class action lawsuits. J&J and Janssen have been named as

defendants in thousands of lawsuits brought by various state and local governments related to their

deceptive marketing of opioids. As the Company admitted in its Quarterly Report on Form 10-Q

filed with the SEC on October 28, 2019, "[a]n adverse judgment in any of these lawsuits could

result in the imposition of large monetary penalties and significant damages including, punitive

damages, cost of abatement, substantial fines, equitable remedies and other sanctions."

       112.    Further, the Company has already been hit with hundreds of millions of dollars in

judgments on claims that it intentionally downplayed the dangers and oversold the benefits of

opioids. On August 26, 2019, the Honorable Thad Balkman ordered J&J to pay the state of

Oklahoma $465 million after finding that the Company promulgated false, misleading, and

dangerous marketing campaigns that caused exponentially increasing rates of addiction, overdose

deaths, and babies born exposed to opioids. Two months later, on October 1, 2019, the Company

announced that it had agreed to pay $20.4 million to resolve similar lawsuits in two Ohio counties.

       113.    The Individual Defendants' unwillingness to halt J&J's deceptive marketing and

promotion of opioids also damaged the Company's reputation. In addition to price and product

quality, J&J's current and potential customers consider a company's trustworthiness and ability to


                                              - 46 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 48 of 56 PageID: 48




truthfully market its products. Customers are less likely to do business with companies that

knowingly permit and/or encourage unscrupulous behavior. As a September 11, 2019 Forbes

article titled "J&J Shares Recover Amid $571 Million Fine, But Its Reputation May Never

Recover," reported: "The Dow may care little for corporate ethics, but let's not forget that J&J's

crown jewels are its line of baby care, first aid products, and household remedies, and unlike Wall

Street, mothers don't as easily forgive or forget." An October 14, 2019 PRWeek.com article

similarly pointed out the reputational damage the Company has suffered as a result of its

involvement in the opioid crisis, stating: "Johnson & Johnson's public reputation is nearly at rock

bottom of a new global ranking of the pharma industry." The article quoted Alva, a reputation

intelligence company, as stating: "So far, we have seen clear evidence that J&J's reputation has

been negatively affected by the issues it is facing. The key risk beyond the lawsuits and settlement

costs is clearly the erosion of the company's brand promise."

       114.    Further, as a direct and proximate result of the Individual Defendants' actions, J&J

has expended, and will continue to expend, significant sums of money. Such expenditures include,

but are not limited to:

               (a)        costs incurred in defending and paying any potential settlement or adverse

judgment in the thousands of lawsuits stemming from the Company's deceptive marketing and

promotion of opioids;

               (b)        costs incurred from complying with the governmental investigations

resulting from the improper practices detailed above; and

               (c)        costs incurred in connection with compensation and benefits paid to the

Individual Defendants who have breached their duties to J&J.




                                                 - 47 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 49 of 56 PageID: 49




                          DERIVATIVE AND DEMAND ALLEGATIONS

       115.    Plaintiff brings this action derivatively in the right and for the benefit of J&J to

redress injuries suffered, and to be suffered, by J&J as a direct result of breaches of fiduciary duty

and unjust enrichment, as well as the aiding and abetting thereof, by the Individual Defendants.

J&J is named as a nominal defendant solely in a derivative capacity. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

       116.    Plaintiff will adequately and fairly represent the interests of J&J in enforcing and

prosecuting its rights.

       117.    Plaintiff was a stockholder of J&J at the time of the wrongdoing complained of, has

continuously been a stockholder since that time, and is a current J&J stockholder.

Demand Requirement Under Section 14A:3-6.3 of the New Jersey Revised Statutes

       118.    Section 14A:3-6.3 New Jersey Revised Statutes provides that a shareholder may

commence a derivative proceeding after:        "(1) a written demand has been made upon the

corporation to take suitable action; and (2) 90 days have expired from the date the demand was

made unless the shareholder has earlier been notified that the demand has been rejected by the

corporation or unless irreparable injury to the corporation would result by waiting for the

expiration of the 90-day period."

       119.    Here, as demonstrated below, plaintiff has alleged with particularity that: (i) he

made a demand on the J&J Board to take action; and (ii) the Board ignored that demand for at least

ninety days. Nothing more is required.

Plaintiff's Demand

       120.    In accordance with New Jersey law, on April 18, 2019, plaintiff sent the Demand

to the Board to investigate, address, remedy, and commence proceedings against certain of the

Company's current and former officers and directors for mismanagement and breaches of fiduciary


                                                - 48 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 50 of 56 PageID: 50




duties.18 Plaintiff urged the Board to commence these legal proceedings as expeditiously as

possible, and to secure tolling agreements from all potential defendants. To date, the Board has

not substantively responded to the Demand and, upon information and belief, refused to take any

action demanded.

          121.   Plaintiff received a response letter from Sidley Austin on behalf of the Company

on May 3, 2019.19 The Company's brief letter stated that Lowenstein Sandler was investigating

the "underlying matters regarding the Company's opioid products that are addressed in [the

Demand]." Although the Company's letter disclosed that Douglas Eakeley from Lowenstein

Sandler was leading the investigation, it did not state who at J&J Mr. Eakeley was reporting to,

nor whether the Board had established a committee to oversee the investigation. With respect to

details of the investigation, the letter merely provided that the investigation was "underway and is

currently in the fact-gathering stage." Notably, the Company's letter did not delineate the scope

of the investigation, nor the anticipated duration of the investigation. Neither did the Company's

letter address whether the Board had secured tolling agreements from potential defendants, as

plaintiff had explicitly demanded in the Demand.

          122.   Over six months later, after receiving scant information regarding the scope and

timing of the investigation, on October 21, 2019, plaintiff's counsel wrote to Company counsel

inquiring into the status of the investigation into his Demand.20 Plaintiff noted that J&J had

recently agreed to pay $20.4 million to resolve claims by two Ohio counties that the Company

fueled the opioid crisis in the U.S. Plaintiff also pointed out that reports indicated that J&J was


18
     A true and correct copy of the Demand is attached hereto as Exhibit A.
19
     A true and correct copy of the May 3, 2019 letter is attached hereto as Exhibit B.
20
     A true and correct copy of the October 21, 2019 letter is attached hereto as Exhibit C.


                                                 - 49 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 51 of 56 PageID: 51




proposing to pay $4 billion to resolve portions of the opioid MDL. Plaintiff stressed the

importance of having independent individuals overseeing the Company's entrance into these

agreements, and urged J&J to act expeditiously to hold those responsible for damaging the

Company accountable. Plaintiff also requested the names of the Board members charged with

overseeing the Company's opioid litigation efforts.

          123.   Sidley Austin responded with a one-page letter dated November 1, 2019.21 In the

letter, counsel did little more than reiterate that Mr. Eakeley of Lowenstein Sandler was leading

the investigation into J&J's opioid marketing practices. Counsel did not address plaintiff's request

for the names of the Board members charged with overseeing the Company's opioid litigation

efforts. Nor did counsel mention plaintiff's previous demand that J&J enter into tolling agreements

with all potential defendants.

          124.   On November 11, 2019, plaintiff's counsel sent Sidley Austin another letter.22 In

the letter, plaintiff's counsel expressed concern over the Board's delay in investigating plaintiff's

Demand and requested written confirmation that the Company had entered into tolling agreements

with the potentially culpable fiduciaries. Plaintiff's counsel also sought confirmation that the

Company had not released any claims covered by the Demand. Finally, plaintiff's counsel noted

that under New Jersey law, he was entitled to take action given the Board's delay in responding.

          125.   In a brief letter dated December 6, 2019, Sidley Austin responded.23 Counsel

reiterated that it remained uncertain when the investigation would be complete. Further, despite

plaintiff having first demanded the Company secure tolling agreements against the culpable


21
     A true and correct copy of the November 1, 2019 letter is attached hereto as Exhibit D.
22
     A true and correct copy of the November 11, 2019 letter is attached hereto as Exhibit E.
23
     A true and correct copy of the December 6, 2019 letter is attached hereto as Exhibit F.


                                                 - 50 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 52 of 56 PageID: 52




fiduciaries nearly eight months prior, counsel stated that J&J was only now considering the

request. Counsel did not address plaintiff's request for confirmation that the Company had not

released any claims covered by the Demand.

          126.   Over seven months—nearly three times the statutory period—have now passed

since plaintiff sent the Demand, yet the Board has not provided a substantive response despite the

obligation under section 14A:3-6.3 to respond to the Demand within ninety days.24 The Board's

response to the Demand is contrary to New Jersey law, and this delay demonstrates that the Board

is acting in bad faith in considering the Demand. Accordingly, no further delay is warranted or

appropriate here, and thus, in accordance with New Jersey law, plaintiff is entitled to pursue this

action.

          127.   Plaintiff has not made any demand on the other stockholders of J&J to institute this

action since such demand would be a futile and useless act for at least the following reasons:

                 (a)     J&J is a publicly held company with over 2.6 billion shares outstanding and

thousands of stockholders as of October 22, 2019;

                 (b)     making demand on such a number of stockholders would be impossible for

plaintiff who has no way of finding out the names, addresses, or phone numbers of stockholders;

and

                 (c)     making demand on all stockholders would force plaintiff to incur excessive

expenses, assuming all stockholders could be individually identified.




24
     Under the statutory requirements, the required ninety-day period expired on July 17, 2019.


                                                - 51 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 53 of 56 PageID: 53




                                             COUNT I

               Against the Individual Defendants for Breach of Fiduciary Duty

       128.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       129.    The Individual Defendants owed and owe J&J fiduciary obligations. By reason of

their fiduciary relationships, the Individual Defendants owed and owe J&J the highest obligation

of good faith, fair dealing, loyalty, and due care.

       130.    The Individual Defendants and each of them, violated and breached their fiduciary

duties of candor, good faith, and loyalty. More specifically, the Individual Defendants violated

their duty of good faith by creating a culture of lawlessness within J&J, and/or consciously failing

to prevent the Company from engaging in the unlawful acts complained of herein.

       131.    The Officer Defendants either knew, were reckless, or were grossly negligent in

disregarding the illegal activity of such substantial magnitude and duration.          The Officer

Defendants knowingly, recklessly, or with gross negligence caused or allowed the Company to

engage in an illicit marketing scheme to expand the market and increase demand for opioids. The

deceptive marketing scheme worked—opening the floodgates of opioid use and abuse. By failing

to prevent the Company from engaging in this deceptive conduct despite repeated warnings, the

Officer Defendants effectively condoned this unlawful activity.          Accordingly, the Officer

Defendants breached their duty of care and loyalty to the Company.

       132.    The Director Defendants, as directors of the Company, owed J&J the highest duty

of loyalty. These defendants breached their duty of loyalty by knowingly or recklessly causing or

allowing the Company to engage in an illicit marketing scheme to expand the market for opioids

and unlawfully increase its revenues from opioids. By failing to prevent the Company from

engaging in this deceptive conduct despite repeated warnings, the Director Defendants effectively


                                                - 52 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 54 of 56 PageID: 54




condoned this unlawful activity. Accordingly, these defendants breached their duty of loyalty to

the Company.

       133.    As a direct and proximate result of the Individual Defendants' breaches of their

fiduciary obligations, J&J has sustained significant damages, as alleged herein. As a result of the

misconduct alleged herein, these defendants are liable to the Company.

       134.    Plaintiff, on behalf of J&J, has no adequate remedy at law.

                                            COUNT II

Against the Individual Defendants for Unjust Enrichment

       135.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       136.    By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of J&J. The Individual Defendants were unjustly

enriched as a result of the compensation and director remuneration they received while breaching

fiduciary duties owed to J&J.

       137.    Plaintiff, as a stockholder and representative of J&J, seeks restitution from these

defendants, and each of them, and seeks an order of this Court disgorging all profits, benefits, and

other compensation obtained by these defendants, and each of them, from their wrongful conduct

and fiduciary breaches.

       138.    Plaintiff, on behalf of J&J, has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff, on behalf of J&J, demands judgment as follows:

       A.      Against all of the defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the defendants' breaches of fiduciary duties and

unjust enrichment;


                                               - 53 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 55 of 56 PageID: 55




       B.      Directing J&J to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect J&J and its

stockholders from a repeat of the damaging events described herein, including, but not limited to,

putting forward for stockholder vote, resolutions for amendments to the Company's Bylaws or

Articles of Incorporation and taking such other action as may be necessary to place before

stockholders for a vote of the following corporate governance policies:

               1.      a proposal to strengthen the Company's controls over marketing and sales

of opioids;

               2.      a proposal to strengthen the Board's supervision of operations and develop

and implement procedures for greater stockholder input into the policies and guidelines of the

Board; and

               3.      a provision to permit the stockholders of J&J to nominate at least three

candidates for election to the Board;

       C.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

state statutory provisions sued hereunder, including attaching, impounding, imposing a

constructive trust on, or otherwise restricting the proceeds of defendants' trading activities or their

other assets so as to assure that plaintiff on behalf of J&J has an effective remedy;

       D.      Awarding to J&J restitution from defendants, and each of them, and ordering

disgorgement of all profits, benefits, and other compensation obtained by the defendants;

       E.      Awarding to plaintiff the costs and disbursements of the action, including

reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and

       F.      Granting such other and further relief as the Court deems just and proper.




                                                - 54 -
Case 3:19-cv-21330-FLW-LHG Document 1 Filed 12/12/19 Page 56 of 56 PageID: 56




                                           JURY DEMAND

          Plaintiff demands a trial by jury.


 Dated: December 12, 2019                        HERMAN JONES LLP
                                                 s/ Serina M. Vash
                                                 SERINA M. VASH (NJ Bar. No. 041142009)
                                                 153 Central Avenue #131
                                                 Westfield, NJ 07090
                                                 svash@hermanjones.com
                                                 Telephone: (404) 504-6516
                                                 Facsimile: (404) 504-6501
                                                 HERMAN JONES LLP
                                                 JOHN C. HERMAN (GA Bar No. 348370)*
                                                 3424 Peachtree Road, N.E., Suite 1650
                                                 Atlanta, GA 30326
                                                 Telephone: (404) 504-6500
                                                 Facsimile: (404) 504-6501
                                                 ROBBINS LLP
                                                 BRIAN J. ROBBINS*
                                                 CRAIG W. SMITH*
                                                 SHANE P. SANDERS*
                                                 5040 Shoreham Place
                                                 San Diego, CA 92122
                                                 Telephone: (619) 525-3990
                                                 Facsimile: (619) 525-3991

                                                 Attorneys for Plaintiff
                                                 *pro hac vice motions to be filed




1411275




                                               - 55 -
